Case: 20-2071   Document: 108     Page: 1    Filed: 12/29/2021




         NOTE: This disposition is nonprecedential.


    United States Court of Appeals
        for the Federal Circuit
                  ______________________

      SANOFI-AVENTIS DEUTSCHLAND GMBH,
                   Appellant

                             v.

         MYLAN PHARMACEUTICALS, INC.,
                   Appellee

    ANDREW HIRSHFELD, PERFORMING THE
     FUNCTIONS AND DUTIES OF THE UNDER
        SECRETARY OF COMMERCE FOR
  INTELLECTUAL PROPERTY AND DIRECTOR OF
  THE UNITED STATES PATENT AND TRADEMARK
                    OFFICE,
                    Intervenor
              ______________________

                        2020-2071
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 01684.
                  ______________________

                Decided: December 29, 2021
                  ______________________

    SARAH M. STERNLIEB, Weil, Gotshal & Manges LLP,
 New York, NY, argued for appellant. Also represented by
Case: 20-2071    Document: 108      Page: 2     Filed: 12/29/2021




 2                            SANOFI-AVENTIS DEUTSCHLAND v.
                                MYLAN PHARMACEUTICALS, INC.


 ADAM BANKS, ANISH R. DESAI, ELIZABETH WEISWASSER;
 WILLIAM SUTTON ANSLEY, Washington, DC.

     DOUGLAS H. CARSTEN, McDermott Will & Emery, Ir-
 vine, CA, argued for appellee. Also represented by ADAM
 WILLIAM BURROWBRIDGE, Washington, DC; WESLEY
 EUGENE DERRYBERRY, STEFFEN NATHANAEL JOHNSON,
 TASHA THOMAS, RICHARD TORCZON, Wilson, Sonsini,
 Goodrich & Rosati, PC, Washington, DC; ELHAM FIROUZI
 STEINER, San Diego, CA.

     DANIEL KAZHDAN, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA, for interve-
 nor. Also represented by KAKOLI CAPRIHAN, MARY L.
 KELLY, THOMAS W. KRAUSE, BRIAN RACILLA, FARHEENA
 YASMEEN RASHEED.
                 ______________________

     Before DYK, CLEVENGER, and TARANTO, Circuit Judges.
 PER CURIAM.
     U.S. Patent No. 9,604,008 (the ’008 patent), owned by
 Sanofi-Aventis Deutschland GmbH (Sanofi), is directed to
 a “drive mechanism for use in a drug delivery device.” ’008
 patent, col. 17, l. 28. In this inter partes review, the Patent
 Trial and Appeal Board (Board) held that claims 1, 7, 8,
 and 17 of the ’008 patent were unpatentable as obvious
 over a combination of two prior art references—Møller
 (U.S. Patent Pub. No. 2002/0052578) and Steenfeldt-Jen-
 sen (U.S. Patent No. 6,235,004). Sanofi appeals. We af-
 firm.
     On appeal, Sanofi argues that the Board committed
 two errors. First, it argues that the Board erred in finding
 that there was a motivation to combine the two references.
 The Board found that Steenfeldt-Jensen provided benefits
 supporting the combination of Møller’s dose-setting ap-
 proach with Steenfeldt-Jensen’s dose-dispensing approach,
Case: 20-2071    Document: 108     Page: 3    Filed: 12/29/2021




 SANOFI-AVENTIS DEUTSCHLAND v.                              3
 MYLAN PHARMACEUTICALS, INC.


 that Mylan’s expert testimony supported the benefits of the
 combination, and that Møller contemplated the combina-
 tion. Sanofi argues that Møller disparages the Steenfeldt-
 Jensen dose-setting approach by specific reference to
 Steenfeldt-Jensen. Møller states, in reference to embodi-
 ments disclosed in a related Patent Cooperation Treaty
 (PCT) filing for Steenfeldt-Jensen (WO 99/38554):
     A similar gearing is provided in WO 99/38554
     wherein the thread with the high pitch is cut in the
     outer surface of a dose setting drum and is engaged
     by a mating thread on the inner side of the cylin-
     drical housing. However, by this kind of gearing
     relative large surfaces are sliding over each other
     so that most of the transformed force is lost due to
     friction between the sliding surfaces. Therefore a
     traditional gearing using mutual engaging gear
     wheels and racks is preferred.
 Møller, ¶ [0008]. Even though the specific feature of Steen-
 feldt-Jensen referenced in Møller (large surfaces of the
 dose-setting drum threaded with the housing) is not part of
 the injection mechanism for the proposed combination, the
 Steenfeldt-Jensen approach involves some friction which
 Møller describes as undesirable. But substantial evidence
 supports the Board’s finding that one skilled in the art
 would not be deterred by the possibility of some additional
 friction to make the combination since use of the Steen-
 feldt-Jensen approach, rather than the Møller approach,
 would reduce the number of parts while limiting overall
 force required. The Board did not err in finding a motiva-
 tion to combine.
      Second, Sanofi argues that the Board erred by finding
 the same prior art element was both the claimed “housing”
 and the “insert provided in the housing.” ’008 patent,
 col. 17, ll. 27–34. Sanofi explains in its opening brief, “an
 element may be a housing, or it may be an insert, but it
 cannot concurrently be both a housing and an insert ‘in’
Case: 20-2071     Document: 108        Page: 4     Filed: 12/29/2021




 4                              SANOFI-AVENTIS DEUTSCHLAND v.
                                  MYLAN PHARMACEUTICALS, INC.


 that housing.” Appellant’s Br. 43. The claim language does
 not preclude an insert being part of the housing. The spec-
 ification also supports the Board’s construction that claim
 1 does not require “an insert that is separate from the hous-
 ing.” Mylan Pharms. Inc. v. Sanofi-Aventis Deutschland
 GmbH, IPR2018-01684, at 31 (P.T.A.B. May 29, 2020).
 The specification of the ’008 patent explains that the
 “‘housing’ . . . shall preferably mean any exterior housing
 . . . or interior housing (‘insert’, ‘inner body’),” col. 2, l. 66–
 col. 3, l. 1, “the housing may be unitary or a multipart com-
 ponent,” col. 3, ll. 9–10, and “the insert may be formed in-
 tegrally with the main housing,” col. 7, ll. 37–38. These
 passages provide substantial support for the Board’s con-
 struction. The Board did not err in its claim construction.
                          AFFIRMED